                             1:19-cv-01231-SLD-JEH # 27                Page 1 of 3
                                                                                                            E-FILED
                                                                              Monday, 05 October, 2020 11:33:52 AM
                                                                                       Clerk, U.S. District Court, ILCD

                                      IN THE
                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

KEN SIMMONS,
     Plaintiff,

v.                                                            Case No. 1:19-cv-01231-SLD-JEH

JAMES SHADID, JENNIFER
PARKINSON, AARON HODGSON,
and MINIER POLICE
DEPARTMENT,
     Defendants.

                                                     Order

           Before the Court is a Motion for Protective Order filed by the Defendant,
Village of Minier (sued as the Minier Police Department) (Village) and the
Response of the pro se Plaintiff, Ken Simmons (Simmons). (D. 22 & 26) 1. The
Village asks this Court to enter a Protective Order barring Simmons from initiating
document requests to the Village under the Illinois Freedom of Information Act
(FOIA), 5 ILCS 140/1, et seq., that “pertain to matters involving himself, or matters
relevant to his litigation claims filed against Minier and its police officers.” (D. 22
at ECF p. 4). The Village also requests an order “barring and prohibiting Simmons
from corresponding, communicating or otherwise seeking any documents under
the Freedom of Information Act which are protected from disclosure by the Act or
by applicable common law privileges of the attorney-client privilege and attorney
work product doctrine.” Id. Simmons makes several arguments in response,
including that he has a right to seek information under the FOIA, notwithstanding


1   Citations to the docket in this case are abbreviated as “(D. __ at ECF p.__).”


                                                         1
                     1:19-cv-01231-SLD-JEH # 27      Page 2 of 3




the fact that he has litigation pending, and if the Village seeks to withhold
documents from disclosure based on an exemption, it should follow the
procedures for doing so as set forth in the FOIA. (D. 26).
      The Village cites no statute or authority which demonstrates that on-going
federal litigation cuts off a plaintiff’s right to seek information under the Illinois
FOIA which is also related to that litigation. Indeed, neither the Illinois FOIA nor
the Federal Rules of Civil Procedure in any way limit a citizen’s right to seek
information under the FOIA simply because that information might be
discoverable in litigation as well. As courts have noted in the context of the federal
FOIA statute, 5 U.S.C. § 552, the FOIA regime is distinct from civil discovery.
Stonehill v. I.R.S., 558 F.3d 534, 538 (D.C. Cir. 2009) (considering an issue where
there were contemporary, parallel FOIA and non-FOIA proceedings pending
involving the same documents and reviewing body or officer), citing NLRB v. Sears,
Roebuck & Co., 421 U.S. 132, 144 (1975); See also John Doe Agency v. John Doe Corp.,
493 U.S. 146, 153 (1989) (“[T]he FOIA was not intended to supplement or displace
rules of discovery”), citing NLRD v. Robbins Tire & Rubber Co., 437 U.S. 214, 236-39
(1978). Although, in the federal context, efforts have been made to limit a party’s
use of the FOIA for discovery purposes, those efforts have been unsuccessful. See
S. 1751, 97th Cong., 1st Sess. (1981) (unsuccessfully proposing to amend the federal
FOIA as follows, “A requester shall not make or maintain a request under this
paragraph for records relating to the subject matter of any ongoing judicial or
adjudicatory administrative proceeding (civil or criminal) to which the requester,
or any person on whose behalf the requester acts in making the request, is a
party”); S. 774 § 13, 98th Cong., 1st Sess. (1983) (unsuccessfully proposing to
amend the federal FOIA to toll an agency’s time for responding to a FOIA request
until related litigation was concluded).


                                           2
                     1:19-cv-01231-SLD-JEH # 27      Page 3 of 3




      Accordingly, this Court has no authority to enter a protective order
prohibiting Simmons from making FOIA requests to the Village. Moreover, to the
extent that the Village seeks to avoid providing documents included in the
Simmons’s FOIA requests which are exempt from disclosure, 5 ILCS 140/7, the
FOIA provides its own mechanisms for the Village to do so, which Simmons can
challenge in the Illinois circuit court. 5 ILCS 140/11(a) & (c) (“Any person denied
access to inspect or copy any public record by a public body may file suit for
injunctive or declaratory relief . . . in the circuit court for the county where the
public body is located”). What is or is not exempt under the Illinois FOIA,
however, is not an issue for this Court to resolve in this federal litigation; rather,
this Court has only the power to resolve questions regarding the production of
documents under the Federal Rules of Civil Procedure—something which is not
presently at issue before the Court.
      For the reasons stated, supra, the Defendant’s motion is denied (D. 22).
                                                                       It is so ordered.

                              Entered: October 5, 2020

                               s/Jonathan E. Hawley
                               U.S. Magistrate Judge




                                          3
